923 F.2d 202
287 U.S.App.D.C. 379
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Willie YELVERTON a/k/a Lump, Appellant.
No. 90-3201.
United States Court of Appeals, District of Columbia Circuit.
Oct. 19, 1990.

Before SILBERMAN, HENDERSON and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of appellant's motion for summary reversal and the response thereto, it is


2
ORDERED that the motion for summary reversal be granted.  The merits of the appeal are so clear as to justify expedited action.    See Sills v. Bureau of Prisons, 761 F.2d 792 (D.C.Cir.1985).  The case is remanded to the district court for consideration, pursuant to 18 U.S.C. Sec. 3162(a)(2), whether to dismiss the indictment with or without prejudice.    See United States v. McNeil, et al., 911 F.2d 768 (D.C.Cir.1990) (per curiam).


3
The Clerk is directed to issue forthwith to the district court a certified copy of this order in lieu of a formal mandate.